Exhibit 32.1 Certification of Principal Executive Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Crystal Coranes, the Chief Executive Officer of Oryon Holdings, Inc. (the “Company”), hereby certify, that, to my knowledge: 1.The Amendment No. 1 to the Quarterly Report on Form 10-Q for the period ended October 31, 2011 (the “Report”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 23, 2012 /s/ Crystal Coranes Name: Crystal Coranes Title: Chief Executive Officer (Principal Executive Officer)
